Citation Nr: 1112651	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  04-30 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for fractured right hand, fingers and thumb.

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for a dislocated jaw.

5.  Entitlement to service connection for residuals of a neck injury.

6.  Entitlement to service connection for a fractured left knee.

7.  Entitlement to service connection for a fractured right ankle.

8.  Entitlement to service connection for a black widow spider bite.

9.  Entitlement to service connection for status post removal of a basal cell carcinoma.

10.  Entitlement to service connection for a respiratory disorder.

11.  Entitlement to service connection for residuals of asbestos exposure.

12.  Entitlement to service connection for residuals of radiation exposure.

13.  Entitlement to service connection for residuals of herbicide exposure.

14.  Basic eligibility to receive nonservice-connected VA pension benefits.


REPRESENTATION

Veteran represented by:	Zachary M. Stolz, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1980 to December 1989.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the RO in Togus, Maine.  The RO in New York, New York is currently VA's Agency of Original Jurisdiction (AOJ).

Then, in a decision issued in August 2008, the Board denied the Veteran's claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order that granted the parties' Joint Motion, vacating the decision and remanding the matters for compliance with the terms of the Joint Motion.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

In its August 2008 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the Court.  In a January 2011 Order, the Court issued an Order that granted a Joint Motion of the parties, vacating the decision and remanding the matters to the Board for compliance with the terms of the Joint Motion.  

The parties assert that the Board's summary denial of the Veteran's request for a hearing because he was incarcerated was an error.  (See Joint Motion for Remand, p. 3).  It was found that the Board did not adequately explain, in light of the evidence, why a hearing could not be provided to the Veteran.  (Id. at 5).

It was noted that pursuant to 38 C.F.R. § 3.103(c)(1) (2010), "a claimant is entitled to a hearing at any time on any issue"  and that, 38 C.F.R. § 20.700 provides for electronic hearings where "suitable facilities and equipment are available . . ." and that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board."  38 C.F.R. § 20.700(e).  

Additionally, the Board "shall decide any appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b); see also Bolton v. Brown, 8 Vet.App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet.App. 190, 193 (1991) (VA is required to "tailor [its] assistance to the peculiar circumstances of confinement").

It was also noted that VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2005) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. 1, ch. 4 sec1(j) (2005) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  

Hence, a remand is in order to determine whether the Veteran's desire to be heard can be facilitated to the extent possible through applicable VA regulations in accordance with his due process rights.  

While VA does not have authority under 38 U.S.C.A. § 5711 (West 2002) to require a correctional institution to release a Veteran so that VA can provide him the necessary hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic videoconference hearing.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take all indicated action in order to address the feasibility of scheduling the Veteran for a hearing in connection with his claims pending in this appeal.  This should include contacting the correctional facility where the Veteran is incarcerated and inquiring as to the feasibility (i.e., equipment, ect.) of scheduling the Veteran for a videoconference hearing at the facility.  If accommodations are feasible, the RO should make arrangements to schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the correctional facility in accordance with applicable procedures.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2005).  The Veteran and his attorney should be notified of the time and place to report for the hearing.  

If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


